SULLIVAN, J.
This action was brought to have certain deeds to real property and transfers of personal property which were executed by the appellant to the defendant bank set aside and canceled, and the ground relied upon for such relief was duress in the execution of said deeds and the transfer of said personal property.
The issues being joined by the answer, the cause was tried by the court and findings of fact made and judgment entered in favor of the defendants.
Several errors are assigned, but the main error is the insufficiency of the evidence to support the findings.
Upon an examination of the evidence, we are satisfied that it is amply sufficient to sustain the findings and that no prejudicial errors at law were committed by the court in the trial of the case.
The judgment must therefore be affirmed, and it is so ordered, with costs of this appeal in favor of the respondents.
Ailshie, C. J., concurs.